Exhibit 10.2

 

MPS GROUP, INC.

2008 NON-EXECUTIVE EQUITY INCENTIVE PLAN

 

ARTICLE 1 — GENERAL PROVISIONS

 

1.1 Establishment and Purposes of Plan. MPS Group, Inc., a Florida corporation,
hereby establishes an equity incentive plan to be known as the “MPS Group, Inc.
2008 Non-Executive Equity Incentive Plan”, as set forth in this document. The
objectives of the Plan are (i) to provide incentives to those individuals who
contribute significantly to the long-term performance and growth of the Company
and its affiliates; and (ii) to attract, motivate and retain directors,
employees, consultants, advisors and other persons who perform services for the
Company by providing compensation opportunities that are competitive with other
companies; and (iii) to align the long-term financial interests of employees and
other Eligible Participants with those of the Company’s stockholders.

 

1.2 Types of Awards. Awards under the Plan may be made to Eligible Participants
who are employees in the form of (i) Incentive Stock Options, (ii) Nonqualified
Stock Options, (iii) Restricted Stock, (iv) Restricted Stock Units, (v) Other
Awards, or (vi) any combination of the foregoing. Awards under the Plan may be
made to Eligible Participants who are not employees in the form of
(i) Nonqualified Stock Options, (ii) Restricted Stock; and (iii) Restricted
Stock Units, (iv) Other Awards,or (v) any combination of the foregoing.

 

1.3 Effective Date. The Plan shall be effective upon approval by the Company’s
stockholders (the “Effective Date”).

 

ARTICLE 2 — DEFINITIONS

 

Except where the context otherwise indicates, the following definitions apply:

 

“Agreement” means the written agreement evidencing an Award granted to the
Participant under the Plan.

 

“Award” means an award granted to a Participant under the Plan that is an
Option, Restricted Stock, Other Award, or combination of these.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless provided otherwise in the Agreement, the involuntary
termination of a Participant by the Company for any of the following reasons:
(a) as a result of an act or acts by the Participant which have been found in an
applicable court of law to constitute a felony (other than traffic-related
offenses); (b) as a result of one or more acts by a Participant which in the
good faith judgment of the Board are believed to be in violation of law or of
policies of the Company and which result in demonstrably material injury to the
Company; (c) as a result of an act or acts of proven dishonesty by the
Participant resulting or intended to result directly or indirectly in
significant gain or personal enrichment to the Participant at the expense of the
Company or public stockholders of the Company; or (d) upon the willful and
continued failure by the Participant to perform his or her duties with the
Company (other than any such failure resulting from incapacity due to mental or
physical illness not constituting a Disability), after a demand in writing for
substantial performance is delivered by the Board, which demand specifically
identifies the manner in which the Board believes that the Participant has not
substantially performed his or her duties. For purposes of this Plan, no act or
failure to act by the Participant shall be deemed to be “willful” unless done or
omitted to be done by the Participant not in good faith and without reasonable
belief that the Participant’s action or omission was in the best interests of
the Company. “Cause” shall be determined by the Committee. Notwithstanding the
foregoing, if the Participant has entered into an employment agreement with the
Employer that is binding as of the date of employment termination, and if such
employment agreement defines “Cause,” then the definition of “Cause” in such
agreement, in lieu of the definition provided above, shall apply to the
Participant for purposes of the Plan.

 

1



--------------------------------------------------------------------------------

“Change in Control” means any of the following events:

 

(a) The acquisition by any “person,” as the term person is used for purposes of
Sections 13(d) or 14(d) of the Exchange Act, not a stockholder of the Company on
the Effective Date, of legal or beneficial ownership of 35% or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors;

 

(b) Individuals who, on the Effective Date, constitute the Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Board shall be
considered as though such individual were a member of the Board as of the date
hereof;

 

(c) Approval by the stockholders of the Company of a reorganization, merger, or
consolidation, in each case unless the stockholders of the Company immediately
before such reorganization, merger, or consolidation own, directly or
indirectly, immediately following such reorganization, merger, or consolidation
at least a majority of the combined voting power of the outstanding voting
securities of the corporation resulting from such reorganization, merger, or
consolidation in substantially the same proportion as their ownership of the
voting securities immediately before such reorganization, merger or
consolidation; or

 

(d) Approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company, or (ii) the sale or other disposition of more than
50% of the assets of the Company within a twelve month period.

 

“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. All citations to sections of the Code are to such sections as they may
from time to time be amended or renumbered.

 

“Committee” means the Compensation Committee of the Board or such other
committee consisting of two or more members of the Board as may be appointed by
the Board to administer this Plan pursuant to Article 3 of the Plan.

 

“Company” means MPS Group, Inc., a Florida corporation, and its successors and
assigns.

 

“Director” means any individual who is a member of the Board of Directors of the
Company; provided, however, that any Director who is employed by the Company or
any Employer shall not be considered a Director, but instead shall be considered
an employee for purposes of the Plan.

 

“Disability” means, (i) with respect to a Participant who is eligible to
participate in the Employer’s program of long-term disability insurance, if any,
a condition with respect to which the Participant is entitled to commence
benefits under such program, and (ii) with respect to any Participant (including
a Participant who is eligible to participate in the Employer’s program of
long-term disability insurance, if any), the inability of the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of six (6) months or more. The determination of
Disability shall be made by the Committee.

 

“Effective Date” shall have the meaning ascribed to such term in Section 1.3
hereof.

 

“Eligible Participant” means an employee of the Employer, as well as any
Director or other person, including a consultant or advisor, who provides bona
fide services to the Employer, as shall be determined by the Committee.
Notwithstanding the foregoing, no person who at the time of a proposed grant of
an Award hereunder is an Excluded Executive Officer shall be an Eligible
Participant or granted any Award under this Plan.

 

“Employer” means the Company and any entity during any period of which it is a
“parent corporation” or a “subsidiary corporation” with respect to the Company
within the meaning of Code Sections 424(e) and 424(f). With respect to all
purposes of the Plan, including, but not limited to, the establishment,
amendment, termination, operation and administration of the Plan, the Company
shall be authorized to act on behalf of all other entities included within the
definition of “Employer.”

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended. All citations to sections of the Exchange Act or rules
thereunder are to such sections or rules as they may from time to time be
amended or renumbered.

 

“Excluded Executive Officer” means each of the Company’s Principal Executive
Officer, Principal Financial Officer, and other executive officers as may be
determined by the Committee.

 

“Fair Market Value” means the fair market value of a Share, as determined in
good faith by the Committee as follows:

 

(a) if the Shares are admitted to trading on a national securities exchange,
Fair Market Value on any date shall be the last sale price reported for the
Shares on such exchange on such date or, if no sale was reported on such date,
on the last date preceding such date on which a sale was reported;

 

(b) if the Shares are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or other comparable
quotation system and have been designated as a National Market System (“NMS”)
security, Fair Market Value on any date shall be the last sale price reported
for the Shares on such system on such date or on the last day preceding such
date on which a sale was reported;

 

(c) If the Shares are admitted to Quotation on the NASDAQ and have not been
designated a NMS Security, Fair Market Value on any date shall be the average of
the highest bid and lowest asked prices of the Shares on such system on such
date; or

 

(d) if (a), (b) and (c) do not apply, on the basis of the good faith
determination of the Committee.

 

For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the following exchange shall be referenced to determine
Fair Market Value: (i) the New York Stock Exchange (“NYSE”), or (ii) if shares
are not traded on the NYSE, the NASDAQ, or (iii) if shares are not traded on the
NYSE or NASDAQ, the largest regional exchange on which Shares are traded.

 

“Incentive Stock Option” means an Option granted to an Eligible Participant
under Article 5 of the Plan which is intended to meet the requirements of
Section 422 of the Code.

 

“Nonqualified Stock Option” means an Option granted to an Eligible Participant
under Article 5 of the Plan which is not intended to meet the requirements of
Section 422 of the Code.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option. An
Option shall be designated as either an Incentive Stock Option or a Nonqualified
Stock Option, and in the absence of such designation, shall be treated as a
Nonqualified Stock Option.

 

“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

“Other Award” means any other award granted to a Participant pursuant to Article
7 of this Plan

 

“Participant” means an Eligible Participant to whom an Award has been granted.

 

“Permitted Transferee” means any members of the immediate family of the
Participant (i.e., spouse, children and grandchildren), any trusts for the
benefit of such family members or any partnerships whose only partners are such
family members. Appropriate evidence of any transfer to the Permitted
Transferees shall be delivered to the Company at its principal executive office.
If all or part of an Option is transferred to a Permitted Transferee, the
Permitted Transferee’s rights thereunder shall be subject to the same
restrictions and limitations with respect to the Option as the Participant.

 

3



--------------------------------------------------------------------------------

“Plan” means the MPS Group, Inc. 2008 Non-Executive Equity Incentive Plan, as
set forth herein and as it may be amended from time to time.

 

“Principal Executive Officer” means the individual serving as the Company’s
principal executive officer, as determined in accordance with Item 402 of
Regulation S-K.

 

“Principal Financial Officer” means the individual serving as the Company’s
principal financial officer, as determined in accordance with Item 402 of
Regulation S-K.

 

“Restricted Stock” means an Award of Shares under Article 6 of the Plan, which
Shares are issued with such restriction(s) as the Committee, in its sole
discretion, may impose, including without limitation, any restriction on the
right to retain such Shares, to sell, transfer, pledge or assign such Shares, to
vote such Shares, and/or to receive any dividends or distributions with respect
to such Shares, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

“Restricted Stock Units” means a right granted under Article 6 of the Plan to
receive a number of Shares or a cash payment for each such Share equal to the
Fair Market Value of a Share on a specified date.

 

“Restriction Period” means the period commencing on the date an Award of
Restricted Stock or Restricted Stock Units is granted and ending on such date as
the Committee shall determine.

 

“Retirement” means termination of employment other than for Cause after a
Participant has (i) attained age 65; or (ii) reached the age of 55 years and has
completed at least 10 years of service.

 

“Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended. All citations to sections of the Securities Act or rules
thereunder are to such sections or rules as they may from time to time be
amended or renumbered.

 

“Share” means one share of common stock, par value $.01 per share, of the
Company, and as such Share may be adjusted pursuant to the provisions of
Section 4.2 of the Plan.

 

ARTICLE 3 — ADMINISTRATION

 

3.1 General. This Plan shall be administered by the Committee. The Committee, in
its discretion, may delegate to one or more of its members, or to officers of
the Company, such of its powers as it deems appropriate.

 

3.2 Authority of the Committee.

 

(a) The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the Eligible Participants who are eligible to
receive an Award, and to act in all matters pertaining to the granting of an
Award and the contents of the Agreement evidencing the Award, including, without
limitation, the determination of the number of Options, Restricted Stock,
Restricted Stock Units, or Other Awards subject to an Award and the form, terms,
conditions and duration of each Award, and any amendment thereof consistent with
the provisions of the Plan. The Committee may adopt such rules, regulations and
procedures of general application for the administration of this Plan, as it
deems appropriate.

 

(b) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to carry it into effect.

 

(c) In the event the Company shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

 

4



--------------------------------------------------------------------------------

(d) All acts, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
stockholders, Participants, Eligible Participants and their estates,
beneficiaries and successors.

 

3.3 Award Agreements. Each Award granted under the Plan shall be evidenced by a
written Agreement. Each Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions, not inconsistent with the Plan, as may be imposed by
the Committee, including without limitation, provisions related to the
consequences of termination of employment. A copy of such document shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign a copy of the Agreement.

 

3.4 Indemnification. In addition to such other rights of indemnification as they
may have as directors, officers or as members of the Committee, directors and
officers of the Company and the members of the Committee shall be indemnified by
the Company against reasonable expenses, including attorney’s fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted hereunder, and against all amounts
paid by them in settlement thereof, provided such settlement is approved by
independent legal counsel selected by the Company, or paid by them in
satisfaction of a judgment or settlement in any such action, suit or proceeding,
except as to matters as to which the director, officer or Committee member has
been grossly negligent or engaged in willful misconduct in the performance of
his duties; provided, that within 60 days after institution of any such action,
suit or proceeding, a director, officer or Committee member shall in writing
offer the Company the opportunity, at its own expense, to handle and defend the
same.

 

ARTICLE 4 — SHARES SUBJECT TO THE PLAN

 

4.1 Number of Shares.

 

(a) Subject to adjustment as provided in (b) below and in Section 4.2, the
aggregate number of Shares which are available for issuance pursuant to Awards
under the Plan is Two Million (2,000,000) Shares. The number of Incentive Stock
Options that may be issued under the Plan is 2,000,000. Such Shares shall be
made available from Shares currently authorized but unissued or Shares currently
held (or subsequently acquired) by the Company as treasury shares, including
Shares purchased in the open market or in private transactions. If Options,
Restricted Stock or Restricted Stock Units are issued in respect of options,
restricted stock, or restricted stock units of an entity acquired, by merger or
otherwise, by the Company (or any subsidiary of the Company or any Employer), to
the extent such issuance shall not be inconsistent with the terms, limitations
and conditions of Code section 422, the aggregate number of Shares for which
Awards may be made hereunder shall automatically be increased by the number of
Shares subject to Awards so issued; provided, however, the aggregate number of
shares for which Awards may be granted hereunder shall automatically be
decreased by the number of Shares covered by any unexercised portion of an Award
so issued that has terminated for any reason, and the Shares subject to any such
unexercised portion may not be the subject of an Award to any other person.

 

(b) The following rules shall apply for purposes of the determination of the
number of Shares available for grant under the Plan:

 

(i) If, for any reason, any Shares awarded or subject to purchase under the Plan
are not delivered or purchased, or are reacquired by the Company, for reasons,
including, but not limited to, a forfeiture of Restricted Stock or termination,
expiration or cancellation of an Option, Restricted Stock Units, or Other Award
(“Returned Shares”), such shall not be charged against the aggregate number of
Shares

 

5



--------------------------------------------------------------------------------

available for issuance pursuant to Awards under the Plan and shall again be
available for issuance pursuant to an Award under the Plan. If the exercise
price and/or withholding obligation under an Award is satisfied by tendering
Shares to the Company (either by actual delivery or attestation), only the
number of Shares issued net of the Shares so tendered shall be deemed delivered
for purposes of determining the maximum number of Shares available for issuance
under the Plan.

 

(ii) Each Restricted Stock Unit that may be settled in Shares shall be counted
as one Share subject to an Award. Restricted Stock Units that may not be settled
in Shares (or that may be settled in Shares but are not) shall not result in a
charge against the aggregate number of Shares available for issuance pursuant to
Awards under this Plan.

 

4.2 Adjustment of Shares. If any change in corporate capitalization, such as a
stock split, reverse stock split, stock dividend, or any corporate transaction
such as a reorganization, reclassification, merger or consolidation or
separation, including a spin-off, of the Company or sale or other disposition by
the Company of all or a portion of its assets, any other change in the Company’s
corporate structure, or any distribution to stockholders (other than a cash
dividend) results in the outstanding Shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other entity, or new, different or additional shares or
other securities of the Company or of any other entity being received by the
holders of outstanding Shares, then equitable adjustments shall be made by the
Committee in:

 

(a) the limitations on the aggregate number of Shares that may be awarded as set
forth in Section 4.1, including, without limitation, with respect to Incentive
Stock Options;

 

(b) the number and class of Shares that may be subject to an Award, and which
have not been issued or transferred under an outstanding Award;

 

(c) the Option Price under outstanding Options; and

 

(d) the terms, conditions or restrictions of any Award and Agreement, including
the price payable for the acquisition of Shares; provided, however, that all
such adjustments made in respect of each Incentive Stock Option shall be
accomplished so that such Option shall continue to be an incentive stock option
within the meaning of Code Section 422.

 

ARTICLE 5 — STOCK OPTIONS

 

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Participants at any time and from time to time as
shall be determined by the Committee. The Committee shall have sole discretion
in determining the number of Shares subject to Options granted to each
Participant. The Committee may grant a Participant Incentive Stock Options,
Nonqualified Stock Options or a combination thereof, and may vary such Awards
among Participants; provided that only an employee may be granted Incentive
Stock Options.

 

5.2 Agreement. Each Option grant shall be evidenced by an Agreement that shall
specify the Option Price, the duration of the Option, the number of Shares to
which the Option pertains and such other provisions as the Committee shall
determine. The Option Agreement shall further specify whether the Award is
intended to be an Incentive Stock Option or a Nonqualified Stock Option. Any
portion of an Option that is not designated as an Incentive Stock Option or
otherwise fails or is not qualified as an Incentive Stock Option (even if
designated as an Incentive Stock Option) shall be a Nonqualified Stock Option.

 

5.3 Option Price. The Option Price for each grant of an Incentive Stock Option
or Nonqualified Stock Option shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date the Option is granted.

 

6



--------------------------------------------------------------------------------

5.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary of its grant date.

 

5.5 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, including conditions related to the employment
of or provision of services by the Participant with the Company or any Employer,
which need not be the same for each grant or for each Participant. The Committee
may provide in the Agreement for automatic accelerated vesting and other rights
upon the occurrence of a Change in Control of the Company or upon the occurrence
of other events as specified in the Agreement.

 

5.6 Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash, (b) cash equivalent approved by the Committee, (c) if
approved by the Committee, by tendering previously acquired Shares (or
delivering a certification or attestation of ownership of such Shares) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the tendered Shares must have been held by the Participant
for any period required by the Committee), or (d) by a combination of (a),
(b) and (c). The Committee also may allow cashless exercises as permitted under
the Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.

 

5.7 Nontransferability of Options.

 

(a) Incentive Stock Options. No Incentive Stock Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all Incentive Stock Options granted to a Participant under the Plan
shall be exercisable during his or her lifetime only by such Participant.

 

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement with respect to transfers to Permitted Transferees (any such
transfers being subject to applicable laws, rules and regulations), no
Nonqualified Stock Option granted under this Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all Nonqualified Stock Options granted to a
Participant under this Article 5 shall be exercisable during his or her lifetime
only by such Participant.

 

5.8 Purchased Options. The Committee shall also have the authority to grant
Options to Participants in exchange for a stated purchase price for such Option
(which may be payable by the Participant directly or, at the election of the
Participant, may be offset from bonus or other amounts owed to the Participant
by the Company).

 

5.9 Special Rules for Incentive Stock Options. In no event shall any Participant
who owns (within the meaning of Section 424(d) of the Code) stock of the Company
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company be eligible to receive an Incentive Stock Option
at an Option Price less than one hundred ten percent (110%) of the Fair Market
Value of a share on the date the Incentive Stock Option is granted or be
eligible to receive an Incentive Stock Option that is exercisable later than the
fifth (5th) anniversary date of its grant. No Participant may be granted
Incentive Stock Options (under the Plan and all other incentive stock option
plans of the Employer) which are first exercisable in any calendar year for
Shares having an aggregate Fair Market Value (determined as of the date an
Option is granted) that exceeds One Hundred Thousand Dollars ($100,000).

 

7



--------------------------------------------------------------------------------

ARTICLE 6 — RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

6.1 Grant of Restricted Stock. Restricted Stock Awards may be made to Eligible
Participants as a reward for past service or as an incentive for the performance
of future services that will contribute materially to the successful operation
of the Employer. Awards of Restricted Stock may be made either alone or in
addition to or in tandem with other Awards granted under the Plan and may be
current grants of Restricted Stock or deferred grants of Restricted Stock.

 

6.2 Restricted Stock Agreement. The Restricted Stock Agreement shall set forth
the terms of the Award, as determined by the Committee, including, without
limitation: the purchase price, if any, to be paid for such Restricted Stock,
which may be more than, equal to, or less than Fair Market Value and may be
zero, subject to such minimum consideration as may be required by applicable
law; any restrictions applicable to the Restricted Stock such as continued
service or achievement of such performance measures as may be determined by the
Committee and set forth in the applicable Agreement with respect to such
Restricted Stock, the length of the Restriction Period and whether any
circumstances, such as death, Disability, or a Change in Control, will shorten
or terminate the Restriction Period; and rights of the Participant to vote or
receive dividends or distributions with respect to the Shares during the
Restriction Period. Subject to shortening the length of the Restriction Period
upon the occurrence of certain circumstances, such as death, Disability, or a
Change in Control, all grants of Restricted Stock not subject to performance
measures shall have a Restriction Period of at least three (3) years but graded
vesting may be provided. Restricted Stock Awards subject to performance measures
shall have a Restriction Period of at least one (1) year. Restricted Stock
Awards issued in lieu of all or part of a cash bonus payment otherwise payable
to the Participant shall be subject to a Restriction Period of not more than one
(1) year.

 

Notwithstanding Section 3.3 of the Plan, a Restricted Stock Award must be
accepted within a period of sixty (60) days, or such other period as the
Committee may specify, by executing a Restricted Stock Agreement and paying
whatever price, if any, is required. The prospective recipient of a Restricted
Stock Award shall not have any rights with respect to such Award, unless and
until such recipient has executed a Restricted Stock Agreement and has delivered
a fully executed copy thereof to the Committee, and has otherwise complied with
the applicable terms and conditions of such Award.

 

6.3 Nontransferability. Except as otherwise provided in this Article 6, no
shares of Restricted Stock nor any Restricted Stock Units received by a
Participant shall be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of during the Restriction Period.

 

6.4 Certificates. Upon an Award of Restricted Stock to a Participant, Shares of
Restricted Stock shall be registered in the Participant’s name (or an
appropriate book entry shall be made). Certificates, if issued, may either be
held in custody by the Company until the Restriction Period expires or until
restrictions thereon otherwise lapse and/or be issued to the Participant and
registered in the name of the Participant, bearing an appropriate restrictive
legend and remaining subject to appropriate stop-transfer orders. If required by
the Committee, the Participant shall deliver to the Company one or more stock
powers endorsed in blank relating to the Restricted Stock. If and when the
Restriction Period expires without a prior forfeiture of the Restricted Stock
subject to such Restriction Period, unrestricted certificates for such shares
shall be delivered to the Participant; provided, however, that the Committee may
cause such legend or legends to be placed on any such certificates as it may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state law.

 

6.5 Dividends and Other Distributions. Except as provided in this Article 6 or
in the Award Agreement, a Participant receiving a Restricted Stock Award shall
have, with respect to such Restricted Stock Award, all of the rights of a
stockholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares possess voting rights and the right to receive any
dividends and distributions; provided, however, the Committee may require that
any dividends on such Shares of Restricted Stock shall be automatically deferred
and reinvested

 

8



--------------------------------------------------------------------------------

in additional Restricted Stock subject to the same restrictions as the
underlying Award, or may require that dividends and other distributions on
Restricted Stock shall be paid to the Company for the account of the
Participant. The Committee shall determine whether interest shall be paid on
such amounts, the rate of any such interest, and the other terms applicable to
such amounts.

 

6.6 Restricted Stock Units. Awards of Restricted Stock Units may be made to
Eligible Participants in accordance with the following terms and conditions:

 

(a) The Committee, in its discretion, shall determine the number of Restricted
Stock Units to grant to a Participant, the Restriction Period and other terms
and conditions of the Award, including whether the Award will be paid in cash,
Shares or a combination of the two and the time when the Award will be payable
(i.e., at vesting, termination of employment or another date).

 

(b) Unless the Agreement provides otherwise, Restricted Stock Units shall not be
sold, transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

 

(c) Awards of Restricted Stock Units shall be subject to the same terms as
applicable to Awards of Restricted Stock under Section 6.2 of the Plan;
provided, however, a Participant to whom Restricted Stock Units are awarded has
no rights as a stockholder with respect to the Shares represented by the
Restricted Stock Units unless and until the Shares are actually delivered to the
Participant; provided further, however, Restricted Stock Units may have dividend
equivalent rights if provided for by the Committee which may be subject to the
same terms and conditions governing dividends and distributions applicable to
Restricted Stock Awards under Section 6.5 of this Plan with the exception that
in no event shall Restricted Stock Units possess voting rights.

 

(d) The Agreement shall set forth the terms and conditions that shall apply upon
the termination of the Participant’s employment with the Employer (including a
forfeiture of Restricted Stock Units for which the restrictions have not lapsed
upon Participant’s ceasing to be employed) as the Committee may, in its
discretion, determine at the time the Award is granted.

 

ARTICLE 7 — OTHER AWARDS

 

7.1 The Board may, subject to limitations under applicable law, grant to any
Eligible Participant such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Shares or factors that may influence the value of such Shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, purchase rights for Shares, awards with
value and payment contingent upon performance of the Company, or its
subsidiaries, or affiliates or other business units thereof or any other factors
designated by the Board, and awards valued by reference to the book value of
Shares or the value of securities of, or the performance of subsidiaries,
affiliates or other business units of the Company. The Board shall determine the
terms and conditions of such awards. Shares delivered pursuant to an award in
the nature of a purchase right granted under this Article 7 shall be purchased
for such consideration, paid for at such time, by such methods, and in such
forms, including, without limitation, cash, Shares, other awards, notes or other
property, as the Board shall determine.

 

7.2 Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Article 7 of this Plan.

 

7.3 The Board may grant Shares as a bonus, or may grant other awards in lieu of
obligations of the Company to pay cash or deliver other property under this Plan
or under other plans or compensatory arrangements.

 

7.4 Share-based awards granted pursuant to this Article 7 are not required to be
subject to any minimum vesting period.

 

9



--------------------------------------------------------------------------------

ARTICLE 8 — BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 

ARTICLE 9 — DEFERRALS

 

The Committee may permit or require a Participant to defer under this Plan or to
a separate deferred compensation arrangement of the Company such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option, or the lapse or
waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units. If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals.

 

ARTICLE 10 — WITHHOLDING

 

10.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

 

10.2 Share Withholding. With respect to withholding required upon the exercise
of Options, upon the lapse of restrictions on Restricted Stock, or upon any
other taxable event arising as a result of Awards granted hereunder, unless
other arrangements are made with the consent of the Committee, Participants
shall satisfy the withholding requirement by having the Company withhold Shares
having a Fair Market Value on the date the tax is to be determined equal to not
more than the minimum amount of tax required to be withheld with respect to the
transaction. All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

ARTICLE 11 — FOREIGN EMPLOYEES

 

In order to facilitate the making of any grant of Awards under this Plan, the
Committee may provide for such special terms for Awards to Participants who are
foreign nationals or who are employed by the Company or any Employer outside of
the United States of America as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom, which
special terms may be contained in an Appendix attached hereto. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the Secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan. No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
stockholders of the Company.

 

10



--------------------------------------------------------------------------------

ARTICLE 12 — AMENDMENT AND TERMINATION

 

12.1 Amendment of Plan. The Committee may at any time terminate or from time to
time amend the Plan in its discretion in whole or in part, but no such action
shall adversely affect any rights or obligations with respect to any Awards
previously granted under the Plan, unless the affected Participants consent in
writing. To the extent required by Code Section 422 and/or the rules of NASDAQ
or any exchange upon which the Company lists the Shares for trading or other
applicable law, rule or regulation no amendment shall be effective unless
approved by the stockholders of the Company at an annual or special meeting.

 

12.2 Amendment of Award Agreement; Repricing. The Committee may, at any time, in
its discretion amend outstanding Agreements in a manner not inconsistent with
the terms of the Plan; provided, however, except as provided in Section 12.4, if
such amendment is adverse to the Participant, as determined by the Committee,
the amendment shall not be effective unless and until the Participant consents,
in writing, to such amendment. To the extent not inconsistent with the terms of
the Plan, the Committee may, at any time in its discretion amend an outstanding
Agreement in a manner that is not unfavorable to the Participant without the
consent of such Participant. Notwithstanding the above provision, the Committee
shall not have the authority to decrease the Option Price of any outstanding
Option, except in accordance with Section 4.2 or unless such an amendment is
approved by the stockholders of the Company.

 

12.3 Termination of Plan. No Awards shall be granted under the Plan after the
tenth (10th) anniversary of the date the Board adopts the Plan.

 

12.4 Detrimental Activity. The Committee may provide in the Award Agreement that
if a Participant engages in any Detrimental Activity (as defined below), the
Committee may, notwithstanding any other provision in this Plan to the contrary,
cancel, rescind, suspend, withhold or otherwise restrict or limit any unexpired,
unexercised or unpaid Award as of the first date the Participant engages in the
Detrimental Activity, unless sooner terminated by operation of another term of
this Plan or any other agreement. Without limiting the generality of the
foregoing, the Agreement may also provide that if the Participant exercises an
Option, receives a Restricted Stock Unit payout, or receives Shares under an
Award at any time during the period beginning six months prior to the date the
Participant first engages in Detrimental Activity and ending six months after
the date the Participant ceases to engage in any Detrimental Activity, the
Participant shall be required to pay to the Company the excess of the then Fair
Market Value of the Shares subject to the Award over the total price paid by the
Participant for such Shares.

 

For purposes of this Section, “Detrimental Activity” means any of the following
activities as further defined by the Committee in the Award Agreement and as
determined by the Committee in good faith: (i) the violation of any agreement
between the Company and the Participant relating to the use or disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensees, licensors or contractors, or the performance of
competitive services or (ii) conduct that constitutes Cause (as defined in
Section 2 above), whether or not the Participant’s employment is terminated for
Cause.

 

12.5 Assumption or Cancellation of Awards. In the event of a proposed sale of
all or substantially all of the assets or stock of the Company, the merger of
the Company with or into another corporation such that stockholders of the
Company immediately prior to the merger exchange their shares of stock in the
Company for cash and/or shares of another entity or any other corporate
transaction to which the Committee deems this provision applicable, each Award
shall be assumed or an equivalent Award shall be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (and
adjusted as appropriate), unless such successor corporation does not agree to
assume the Award or to substitute an equivalent award, in which case the
Committee may, in its sole discretion and in lieu of such assumption or
substitution, provide for the Participant to have the right to exercise the
Option or other Award as to all Shares, including Shares as to which the Option
or other Award would not otherwise be exercisable (or with respect to Restricted
Stock Units or Restricted Stock, provide that all restrictions shall lapse) or
provide for cancellation and for a cash payment for such Award. If the Committee
makes an Option or other Award fully exercisable in lieu of assumption or
substitution in the event of

 

11



--------------------------------------------------------------------------------

a merger or sale of assets or stock or other corporate transaction, the
Committee shall notify the Participant that, subject to rescission if the
merger, sale of assets or stock or other corporate transaction is not
successfully completed within a certain period, the Option or other Award shall
be fully exercisable for a period of fifteen (15) days from the date of such
notice (or such other period as provided by the Committee), and, to the extent
not exercised, the Option or other Award will terminate upon the expiration of
such period.

 

ARTICLE 13 — MISCELLANEOUS PROVISIONS

 

13.1 Restrictions on Shares. All certificates for Shares delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company or Committee.

 

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act), and the applicable requirements of any securities exchange or
similar entity.

 

13.2 No Implied Rights. Nothing in the Plan or any Award granted under the Plan
shall confer upon any Participant any right to continue in the service of the
Employer or interfere in any way with the right of the Employer to terminate the
Participant’s employment or other service relationship for any reason at any
time. Unless agreed by the Board, no Award granted under the Plan shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan, severance program, or other arrangement of the Employer
for the benefit of its employees. No Participant shall have any claim to an
Award until it is actually granted under the Plan. To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall, except as otherwise provided by the Committee, be no greater than the
right of an unsecured general creditor of the Company.

 

13.3 Compliance with Laws. The Plan and the grant of Awards shall be subject to
all applicable federal and state laws, rules, and regulations and to such
approvals by any United States government or regulatory agency as may be
required.

 

13.4 Successors. The terms of the Plan shall be binding upon the Company, and
its successors and assigns (whether by purchase, merger, consolidation or
otherwise).

 

13.5 Tax Elections. Each Participant agrees to give the Committee prompt written
notice of any election made by such Participant under Code Section 83(b) or any
similar provision thereof.

 

13.6 Legal Construction.

 

(a) Severability. If any provision of this Plan or an Agreement is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.

 

(b) Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

 

(c) Governing Law. To the extent not preempted by federal law, the Plan and all
Agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Florida.

 

12